DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2022, 03/11/2022 and 09/19/2022 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,606,323. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1-13 of the instant application are also included in claims 1-16 of U.S. Patent No. 9,606,323.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,365,455. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1-13 of the instant application are also included in claims 1-26 of U.S. Patent No. 10,365,455.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,365,455. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1-13 of the instant application are also included in claims 1-30 of U.S. Patent No. 10,365,455.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,319,918. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1-13 of the instant application are also included in claims 1-13 of U.S. Patent No. 11,319,918.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 11,249,284. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1-13 of the instant application are also included in claims 1-41 of U.S. Patent No. 11,249,284.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,845,574. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1-13 of the instant application are also included in claims 1-10 of U.S. Patent No. 10,845,574.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,181,719. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1-13 of the instant application are also included in claims 1-23 of U.S. Patent No. 11,181,719.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 38-41 of U.S. Patent No. 11,249,284. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1-13 of the instant application are also included in claims 38-41 of U.S. Patent No. 11,249,284.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,444,470. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1-13 of the instant application are also included in claims 1-7 of U.S. Patent No. 10,444,470.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/209, 362 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1-13 of the instant application are also included in claims 1-12 of copending Application No. 17/209, 362 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/998, 063 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1-13 of the instant application are also included in claims 1-17 of copending Application No. 16/998, 063 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 17/166, 504 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1-13 of the instant application are also included in claims 1-26 of copending Application No. 17/166, 504 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/568, 140(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1-13 of the instant application are also included in claims 1-13 of copending Application No. 17/568, 140(reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/750, 052 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1-13 of the instant application are also included in claims 1-20 of copending Application No. 16/750, 052 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 17/166, 504 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1-13 of the instant application are also included in claims 1-26 of copending Application No. 17/166, 504 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/209, 362 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1-13 of the instant application are also included in claims 1-12 of copending Application No. 17/209, 362 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/045, 866 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1-13 of the instant application are also included in claims 1-20 of copending Application No. 16/045, 866 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/568, 140 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1-13 of the instant application are also included in claims 1-13 of copending Application No. 17/568, 140 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (US 2015/0192760; already of record).
Regarding claim 1, Huang discloses, an optical system (Fig. 1) comprising:
a first lens (110) having positive refractive power (Para. 0059);
a second lens (120) having negative refractive power (Para. 0060);
a third lens (130) having refractive power (Para. 0061);
a fourth lens (140) having negative refractive power (Para. 0062),
a fifth lens (150) having negative refractive power (Para. 0063); and
a sixth lens (160) having positive refractive power (Para. 0064),
wherein the first to sixth lenses are sequentially disposed from an object side (Para. 0058).
Regarding claim 2, Huang discloses, v1-v2 > 20 is satisfied, where v1 is an Abbe number of the first lens, and v2 is an Abbe number of the second lens (see “Table 1”).
Regarding claim 3, Huang discloses, |v5-v6| > 20 is satisfied, where v5 is an Abbe number of the fifth lens, and v6 is an Abbe number of the sixth lens (see “Table 1”).
Regarding claim 4, Huang discloses, the first lens has a convex object-side surface (111).
Regarding claim 5, Huang discloses, the first lens has a convex image-side surface (112).
Regarding claim 6, Huang discloses, the second lens has a convex object-side surface (121).
Regarding claim 7, Huang discloses, the second lens has a concave image-side surface (122).
Regarding claim 8, Huang discloses, the fifth lens has a concave image-side surface (152).
Regarding claim 9, Huang discloses, the sixth lens has a convex object-side surface (161).
Regarding claim 10, Huang discloses, the first to sixth lenses are formed of plastic (Para. 0059-0064).
Regarding claim 11, Huang discloses, at least one or more inflection points are formed on at least one or both of an object-side surface and an image-side surface of the fifth lens (151, 152).
Regarding claim 12, Huang discloses, at least one or more inflection points on at least one or both of an object-side surface and an image-side surface of the sixth lens (Para. 0036).
Regarding claim 13, Huang discloses, at least one or both of an object-side surface and an image-side surface of each of the first to sixth lenses is aspherical (Para. 0059-0063).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shin et al. (US 2015/0138431) discloses an optical system that includes first to sixth lenses sequentially disposed from an object side.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/14/20222